Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 9/5/2020.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Yue Xu, Registration No. 57,967, on 9/28/2021.
1. (Original) A method for controlling dual-mode communication, applied to a first communication node, comprising: 
establishing a communication connection with at least one target communication node in a target communication network through a wired communication protocol, to obtain a wired communication data packet; 
extracting wireless communication configuration information pre-stored in the wired communication data packet; and 
configuring a wireless communication port based on the wireless communication configuration information.

3. (Original) The method according to claim 1, wherein the wired communication protocol is a power line carrier communication protocol, the wired communication data packet is a power line carrier communication data packet, and the wireless communication configuration information is stored in a media access control header of the power line carrier communication data packet.
4. (Original) The method according to claim 1, wherein before the extracting wireless communication configuration information pre-stored in the wired communication data packet, the method further comprises: determining whether a wireless communication function bit in the wired communication data packet is defined as supporting wireless communication; and proceeding to the step of extracting the wireless communication configuration information pre-stored in the wired communication data packet, in response to a positive determination.
5. (Original) The method according to claim 1, further comprising: after receiving a route request message sent by a sending node, evaluating, based on a preset rule, a difference between a communication cost of a wired communication transmission path between the first communication node and the sending node and a communication cost of a wireless communication transmission path between the first communication node and the sending node, to obtain an evaluation result on communication cost difference; and updating and forwarding communication cost information about communication with the sending node based on the evaluation result on communication cost difference, so 
6. (Original) The method according to claim 5, wherein the evaluating, based on a preset rule, a difference between a communication cost of a wired communication transmission path between the first communication node and the sending node and a communication cost of a wireless communication transmission path between the first communication node and the sending node to obtain an evaluation result on communication cost difference comprises: evaluating, based on signal-to-noise ratio, route hops and modulation mode, the difference between the communication cost of the wired communication transmission path between the first communication node and the sending node and the communication cost of the wireless communication transmission path between the first communication node and the sending node to obtain the evaluation result on communication cost difference.
7. (Original) The method according to claim 1, further comprising: broadcasting, if a communication transmission path between the first communication node and a second communication node fails, information about the failed communication transmission path to other communication node in the target communication network.
8. (Amended) An apparatus for controlling dual-mode communication, comprising: 
an initial registration unit stored in memory, and configured to establish a communication connection with at least one target communication node in a target communication network through a wired communication protocol, to obtain a wired communication data packet; 
 stored in memory, and configured to extract wireless communication configuration information pre-stored in the wired communication data packet; and 
a wireless registration unit stored in memory, and configured to configure a wireless communication port based on the wireless communication configuration information.
9. (Original) A device for controlling dual-mode communication, comprising: a memory, configured to store instructions for implementing steps of the method for controlling dual-mode communication according to claim 1; and a processor, configured to execute the instructions.
10. (Amended) A non-transitory computer readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, implements steps of the method for controlling dual-mode communication according to claim 1.

Reasons for Allowance
Claims 1-10 are allowed; the following is an examiner’s statement of reasons for allowance: 
Juneja et al (publication number 20120106441), hereinafter Juneja, teaches in reference to Fig. 5, a LTE data plane bridge capable of translating incoming data packets from a wired network protocol to a wireless protocol, more specifically the LTE protocol.

    PNG
    media_image1.png
    695
    492
    media_image1.png
    Greyscale

Zeng et al (publication number 2018/0124676), hereinafter Zeng, teaches in reference to Fig. 4, step 408, the mobile terminal 201 receives a message and obtains (equivalent to "extracting" as claimed) a wireless connection parameter, and reconfigures a wireless connection (claimed "port" is also a form of connection) between the mobile terminal 201 and a second cell according to the obtained wireless connection parameter.

    PNG
    media_image2.png
    699
    557
    media_image2.png
    Greyscale

Juneja addresses the claim requirement for establishing a connection using a wired protocol, and the wired protocol having information which may be sent through a wireless network; Zeng addresses the claim requirements for extracting information from a message, and using the extracted information to reconfigure a port; however, no combination of these references would teach or suggest or render obvious the limitations of claim 1, i.e., obtaining a wired data packet from a wired communication protocol; extracting configuration information from the wired data packet, and configuring a wireless port based on the extracted information, as claimed. Claims 8-10 have limitations similar to the ones cited; therefore, the reasons would be similar. Therefore, the further limitations 
Regarding claims 9, 10, these are referential claims, which incorporate all limitations of claim 1, as defined in MPEP 2173.05(f) "Reference to Limitations in Another Claim". A claim which makes reference to a preceding claim to define a limitation is an acceptable claim construction which should not necessarily be rejected as improper or confusing under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is the understanding of the Examiner that claims 9, 10, do require the instructions and the computer program to be executed by the processor, i.e., the steps of claim 1 are required to take place in claims 9, 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644